The opinion of the court was delivered by
Smith, J.:
That the instrument is a subject of forgery and that the information states sufficient facts are questions hardly open for discussion; The State v. Foster, 30 Kan. 365, 2 Pac. 628, and The State v. Lee, 32 Kan. 360, 4 Pac. 653, are decisive and seem to be in point.
The warrant upon which the defendant was arrested and upon which he was tendered a preliminary examination charged him with two crimes — the forging of the check, and the transfer of the same for a valuable consideration to Ben A. Blackwell, with intent to defraud.
Whatever may be the rule in regard to trials, it must be conceded that any number of felonies may be inquired into at one preliminary examination. The defendant may even be held to answer for an offense not charged in the warrant. (Gen. Stat. 1901, § 5495.)
While the facts are not so fully set forth in the war*84rant as they are in the information, it is not requisite. Enough, however, appears in the warrant to apprise the defendant that he was charged with feloniously transferring the check, and, defendant having waived a preliminary examination thereon, the county attorney was thereby authorized more fully to charge this crime in the information. The plea in abatement thereto is not good.
We have examined the alleged errors occurring on the trial, and do not find any by which the defendant could be prejudiced. The judgment of the district court is affirmed.
All the Justices concurring.